Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
The following is the examiners reasons for allowance:

In addition to the remarks filed 06/27/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 13 and 20 when taken in the context of the claims as a whole.  Specifically, the combination of obtaining a specification of a plurality of concurrent workflows in a shared computing environment, wherein the specification of a given one of the plurality of concurrent workflows comprises a plurality of states of the given workflow and one or more control variables indicating an allocation of one or more resources for the given workflow in the shared computing environment; evaluating, using at least one processing device, a plurality of values of the one or more control variables indicating the allocation of the one or more resources, for an execution of said plurality of concurrent workflows, using at least one reinforcement learning agent, wherein said evaluating comprises observing said plurality of states, including a current state comprising a current configuration of said plurality of concurrent workflows and said shared computing environment, and obtaining, from the at least one reinforcement learning agent, an expected utility score for a plurality of combinations of said control variables for the execution of said plurality of concurrent workflows given an allocation of the one or more resources of the shared computing environment corresponding to said combination of said control variables in said current state, wherein the at least one reinforcement learning agent traverses said plurality of states and is trained to select a particular action for a given state, wherein the particular action corresponds to the allocation of the one or more resources of the shared computing environment for the given state; and initiating an adjustment of the allocation of the one or more resources of the shared computing environment reflecting the combination of the control variables having the expected utility score, from the at least one reinforcement learning agent, that satisfies one or more predefined score criteria.
At best the prior arts of record, specifically, Huang et al (US 20190236487 A1 hereinafter Huang) teaches multiple jobs still running such as image recognition (concurrent workflows) (see Fig. 6 and ¶74-77 ¶72). Huang further teaches generate results using parameter sets (variables) for running jobs using iteratively tuned model (reinforcement) (see ¶4, ¶50). Carpenter et al. (US 20190130327 A1 hereinafter Carpenter) teaches allocating virtual machines for helping process jobs (see ¶38). Carpenter further teaches determining risk scores and provisions accordingly (see ¶15 and ¶25). Khidekel; Yuri et al. (US 20180225587 A1) teaches determining optimal parameter combinations and choosing resource utilization (¶19-20 and ¶132)
Newly cited art Dutt (US 20160293133 A1 ) self-learning for intelligent resource allocation in order to increase the performance of a cloud architecture (see ¶257). Abeysooriya; Thilani et al. (US 9336483 B1) teaches neural network to allocate and manage resources (see Col. 17 ln. 27+)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 13 and 20 as a whole.
Thus, claims 1, 13 and 20 are allowed over the prior art of record.
Claims 2-12 and 14-19 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 08/09/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEAU D SPRATT/Primary Examiner, Art Unit 2143